Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
Como es sabido, en nuestra jurisdicción se ha rechazado ya la antigua y desacreditada norma de que la acción personal muere con la persona. En Viuda de Delgado v. Boston Ins. Co., 101 D.RR. 598 (1973), y luego en Consejo de Titulares v. C.R.U.V., 132 D.P.R. 707 (1993), excluimos de nues-tro ordenamiento jurídico la máxima preceptiva de que la actio personalis moritur cum persona. Amparándonos en la fundamental premisa de nuestro derecho civil de que los herederos constituyen la continuación de la personalidad jurídica del causante, y por ello suceden al finado en todos sus derechos, resolvimos en los casos citados que la causa de acción civil reparadora del daño inferido al causante constituye un bien patrimonial transmisible a los herederos por la muerte de su causante. Id.
Es menester resaltar que la norma aludida sobre la transmisibilidad hereditaria de la acción patrimonial que tenía el causante no depende de que el finado haya iniciado personalmente la causa de acción en cuestión. En Vdiua de *604Delgado v. Boston Ins. Co., supra, pág. 602, atendimos este asunto con plena deliberación y resolvimos expresamente que:
... El derecho de los sucesores no depende de ningún trámite procesal iniciado por su causante; arranca del acto torticero mismo.... (Enfasis suplido.)
En Puerto Rico, pues, el derecho del finado a obtener la indemnización por los daños que se le hayan causado, no qs uno de los derechos personalísimos que mueren con la persona, sino que se transmite a los herederos del finado, no importa la etapa de su trámite procesal y aun cuando éste no hubiese iniciado la reclamación judicial corres-pondiente.
En vista de lo anterior, la cuestión medular que tenemos ante nos en el caso de autos se reduce esencialmente a determinar si en nuestra jurisdicción existe una causa de acción por la pérdida de la vida en sí. De existir tal causa de acción, ésta sería claramente transmisible por herencia, conforme a lo señalado en los párrafos anteriores.
No cabe duda alguna de que cualquier persona en nues-tro país tiene derecho a que se le indemnice no sólo por los daños económicos o materiales que otro le cause por su culpa o negligencia, sino también por los sufrimientos y las angustias mentales que la persona haya experimentado. La cuestión ante nos es si la pérdida de la vida en sí cons-tituye también un daño reparable. Si lo es, entonces la ac-ción civil para obtener una indemnización por dicho daño, es transmisible por herencia. Examinemos, pues, si el res-ponsable de la pérdida de la vida de una persona tiene la obligación jurídica de indemnizar, por constituir tal pér-dida un daño reparable.
HH
En Puerto Rico, el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, consagra una norma de reparación a *605todo daño material o moral, que es amplia y abarcadora. Se trata de una de las piedras angulares de nuestro ordena-miento jurídico, que es “de gran alcance”, y que se concibe “con amplitud de criterio”. Santini Rivera v. Serv Air, Inc., 137 D.P.R. 1 (1994). En múltiples ocasiones hemos reconocido “su dilatado ámbito reparador”. Vida. de Delgado v. Boston Ins. Co., supra, pág. 599. En particular, hemos re-suelto que “ ‘[d]año’ es todo aquel menoscabo material o moral que sufre una persona, ya en sus bienes vitales na-turales, ya en su propiedad o en su patrimonio, causado en contravención a una norma jurídica y por el cual ha de responder otra”. (Énfasis suplido.) García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193, 205—206 (1988).
Al amparo de esta concepción tan incluyente de lo que constituye un daño reparable, es claro que la pérdida de la vida en sí es indemnizable como una categoría separada e independiente de otras que lo integran. Aunque en otros contextos, hemos reconocido ya la extraordinaria protec-ción que le merece al Derecho la vida del ser humano. En Zeno Molina v. Vázquez Rosario, 106 D.P.R. 324, 328 (1977), citando a Colombo, Culpa Aquilana, pág. 731, afirmamos que:
La vida humana es un bien jurídico, un valor económico como cualquier otro, más digno de protección que ninguno .... (Enfasis suplido.)
Y en Soto Cabral v. E.L.A., 138 D.P.R. 298, 314 (1995), resolvimos que
... la vida humana es el valor más importante sobre el cual descansan todos los demás derechos ....La pérdida de la vida humana o el daño a ésta, son resarcibles pues, como la pérdida o lesión del bien jurídico más importante. (Enfasis suplido y en el original.)
A la luz de estas sencillas pero contundentes expresio-nes normativas nuestras, que claramente reconocen el valor jurídico permanente de la vida humana, fuerza concluir *606que la pérdida de ésta es indemnizable, sobre todo en un régimen como el nuestro, que se caracteriza por la repara-ción amplia y abarcadora de todo daño a los bienes vitales naturales. Poco sentido tendría que se indemnice rutina-riamente a la persona que sufre lesiones incapacitantes, por habérsele afectado parcialmente su derecho a la vida, pero que se niegue reparación por la pérdida de la vida en sí. Constituiría una cruda inconsistencia que el derecho se afane por reparar el daño a intereses materiales y morales ordinarios, pero rehúse valorar el más importante de todos los intereses jurídicos. En recta juricidad, la pérdida de la vida humana de por sí debe ser resarcible.
II
Como la propia mayoría admite, prestigiosos civilistas apoyan el resarcimiento de la pérdida de la vida como un bien particular. Muchos de ellos están citados en la ilus-trada sentencia del foro apelativo que se impugna ante nos. Se trata de juristas tan renombrados como J. Santos Briz, Federico de Castro y Bravo, L. Diez-Picazo, A. Gu-llón, A. de Cupis y otros.(1) En nuestra propia jurisdicción, J. Cuevas Segarra también ha sostenido este criterio visio-nario, y ha traído a nuestra atención las opiniones de notables juristas de otras partes del mundo, particularmente de comentaristas argentinos, que sostienen que la pérdida de la vida humana constituye un daño reparable. (2)
Este Foro ya en una ocasión expresó la poderosa razón que justifica de manera inexorable la postura que defende-*607mos en esta opinión. De modo elocuente, afirmamos en Vda. de Delgado v. Boston Ins. Co., supra, pág. 606, que:
... La reparación del daño causado al destruir una vida, hasta donde pueda concebirse la indemnización pecuniaria como justo valor de esa pérdida, es una de las sanciones que el cuerpo social impone al ofensor que bien por acto criminoso o por negligencia es responsable de la muerte de uno de sus integrantes. Constituiría un sarcasmo y un quebrantamiento de la justicia premiar al autor del acto culposo con inmunidad parcial ... La muerte ilegal y la causada por negligencia adqui-rirían, sin duda, una condición privilegiada que estremece la conciencia educada en el respeto de los altos valores humanos; bajarían al sepulcro no sólo un cuerpo, sino también un derecho
Como la mayoría hoy se niega a honrar esta elevada concepción del Derecho y de la vida humana que antes ha-bíamos refrendado, yo DISIENTO.

 J. Santos Briz, Derecho de Daríos, Madrid, Ed. Rev. Der. Privado, 1963, pág. 279; F. de Castro y Bravo, La indemnización por causa de muerte, 9 An. Der. Civ. 449, 504 (1956); L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 4ta ed., Madrid, Ed. Tecnos, 1984, págs. 624 — 625; A. de Cupis, El Daño: Teoría general de la respon-sabilidad civil, Barcelona, Ed. Bosch, 1975.


 J.A. Cuevas Segarra, La responsabilidad civil y el daño extracontractual en Puerto Rico, San Juan, Pubs. J.T.S., 1983, págs. 205-230.